Citation Nr: 1411598	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

2. Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Hartford, Connecticut.  Thereafter, the Veteran's claims file was transferred to the RO in New York, New York.

In December 2010, the RO granted the Veteran's claims for service connection for ischemic heart disease and assigned an initial 30 percent disability rating, and hypertension which was evaluated as noncompensable (zero percent).  It was noted that initial evaluation of hypertension was deferred pending obtainment of "more complete information."  In a subsequent February 2011 decision, the RO assigned an initial 10 percent evaluation for hypertension.  In his June 2011 substantive appeal (VA Form 9) pertaining to an increased initial rating for ischemic heart disease, the Veteran expressed dissatisfaction with the initial 10 percent disability rating assigned for his hypertension.   

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in December 2011, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, additional development is necessary prior to adjudication of the Veteran's claim for an increased initial rating for ischemic heart disease.

Specifically, a November 2010 compensation and pension note indicates that the Veteran declined to undergo a VA heart examination as he elected to have a disability benefits questionnaire (DBQ) for ischemic heart disease completed by his private cardiologist.  

As discussed during the November 2011 hearing, an ischemic heart disease DBQ was received from Dr. J, the Veteran's private cardiologist, in November 2010, however, it contained conflicting METS rates of 10, and greater than 3 to 5, with symptoms of angina and dyspnea.  According to the relevant rating criteria, a METS rate of 10 corresponds with the assignment of a 10 percent disability rating while a METS rate of greater than 3 to 5 corresponds with the assignment of a 60 percent disability rating.  The Veteran also testified that his ischemic heart disease disability had worsened since his November 2010 diagnostic exercise test.  He reported that he recently attempted to undergo an additional diagnostic exercise test, however, it was terminated because he nearly passed out minutes into the test, which resulted in his immediate hospitalization and placement of an additional stent in his heart.

In light of the foregoing, the undersigned agreed to hold the record open for 60 days to allow the Veteran to obtain clarification from Dr. J as to which METS rate was applicable to the Veteran's condition at the time of the November 2010 evaluation, and to determine the current severity of his ischemic heart disease disability.  

In December 2011, the Veteran submitted another ischemic heart disease DBQ, however, it was completed by Dr. CC, the Veteran's primary care physician, as opposed to his cardiologist.  Dr. CC documented that she did not have access to the Veteran's cardiology treatment records, however, she estimated that the lowest level of activity during which the Veteran experiences symptoms of dyspnea, fatigue and dizziness is 1 to 3 METS.  

Given the multiple and far ranging METS rates documented in the aforementioned DBQ's completed by the Veteran's private cardiologist and primary care physician, the severity of the Veteran's ischemic heart disease disability remains unclear.  As such, the Veteran must be afforded a VA heart examination for the purpose of clarification of the severity of his ischemic heart disease disability. 

In addition, a remanded is needed in order for the Agency of Original Jurisdiction (AOJ) to issue the Veteran a SOC on the matter of entitlement to an initial rating in excess of 10 percent for hypertension.  As was described in the Introduction, the Veteran timely disputed the initial 10 percent disability rating assigned for his hypertension disability in the February 2011 rating decision.  A SOC pertaining to that issue has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the Agency of Original Jurisdiction (AOJ) may issue a SOC on this matter. 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) to the Veteran regarding his claim for an initial rating in excess of 10 percent for hypertension.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning the claim. 

2. Contact the Veteran and request that he identify current private treatment records related to his ischemic heart disease disability.  He should specifically be requested to complete and submit authorization necessary to enable VA to obtain private treatment records, to include records of all diagnostic exercise stress tests, from Dr. CC (primary care) and Dr. J (cardiology) dating since April 2010.  All records requests and responses received must be documented in the claims file.

3. Regardless of whether the Veteran responds to any request for records, obtain and associate with the claims file all VA treatment records dating since February 2009 from the West Haven and Bronx VAMCs.  All records requests and responses received must be documented in the claims file.

4. Then, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's ischemic heart disease.  The claims file, to include any electronic records in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests, including an echocardiogram and stress test should be performed, if not medically or otherwise contraindicated.  The examiner should provide current ejection fraction and METS readings, or estimation thereof, if an exercise test cannot be safely performed, along with any other pertinent findings. 

5. The Veteran is to be notified that it is his responsibility to report for the scheduled examination.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).   

6. Review the examination report to ensure that it is in full compliance with the remand instructions.  If not, remedial action must be taken. 

7. Following completion of the above, re-adjudicate the rating issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


